Citation Nr: 1410264	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-27 696	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury to both hands.  

2.  Entitlement to service connection for residuals of cold injury to both feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1956 to July 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

The Veteran asserts that he sustained cold injuries to his hands and feet in service, resulting in neuropathy of both hands and both feet, manifested by pain, burning, numbness, tingling, and cold sensitivity.  At the January 2014 hearing, the Veteran testified that he had received treatment for a neurological condition from private physicians, Dr. Giannopoulos, Dr. Tarek Bakdash, and Dr. Roger Lee.  The private medical records in the claims file relating to the Veteran's hands and feet do not include any records prior to 2009.  As records of any earlier treatment the Veteran received for his hands and feet are evidence pertinent to his claims, they must be sought.  Accordingly, a remand for such development is necessary.
Furthermore, the record includes two private medical opinions in this matter.  In May 2013 Dr. Joseph Williams stated that the Veteran "feels that the etiology of the pain may be related to an exposure during his time of service," that the Veteran "suffers from a neuropathy which is considered to be idiopathic in nature and may well be related to the above mentioned exposure," and that "[e]tiology of the exposing agent or condition is unknown at this time."  (emphasis added).  In July 2010 Dr. Tarek Bakdash opined that the Veteran's "symptoms of cold sensitivity and cold related tingling and numbness are as likely as related to [the Veteran's] remote military service during extreme cold conditions," based on "the chronicity of the symptoms and their onset since 1956."  The July 2010 opinion is premised on the Veteran's self-reports of onset in service and continuous symptoms since, which are not supported by the objective evidence of record.  Accordingly, an examination to secure a medical opinion that is adequate is necessary. 

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO must ask the Veteran to identify the provider(s) of any (and all) evaluations and/or treatment he has received for his hands and feet (records of which are not already associated with the record), to specifically include evaluation or treatment by Dr. Giannopoulos, Dr. Tarek Bakdash, Dr. Roger Lee, Dr. David Malka, and Dr. Joseph Williams, and to provide all releases necessary for VA to secure private records of such evaluations and treatment.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  

2. Thereafter, the RO should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his claimed disability of both hands and both feet.  The examiner must review the entire record in conjunction with the examination.  Any studies deemed necessary should be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each current hand and foot disability found.  

(b) Please identify the likely etiology for each hand and foot disability entity diagnosed, specifically, is at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service, to include as due to exposure to cold weather.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  The rationale should include comment on the opinions by Drs. Williams and Bakdash already in the record, i.e., expressing (with rationale) agreement or disagreement with each.

3. The RO should then review the record and readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

